Warren E. Burger: We’ll hear arguments next in Number 573, Askew against Hargrave. Mr. Miner, you may proceed whenever you’re ready.
Charles E. Miner, Jr.: Mr. Chief Justice and may it please the Court. In February of 1968 --
Warren E. Burger: Would you mind raising your voice a little bit?
Charles E. Miner, Jr.: In February of 1968, we, in Florida, underwent a rather disquieting situation when -- in our public schools, when roughly one half of Florida school teachers went out on what they termed a period of resignation. They blamed insufficient state support to the public school systems for their determination to do this. The legislature was responsive to the plea of the teachers for increased state funding and went into, at the call of the Governor, to executive session to remedy as best it could at that time, the inequities in public school financing that existed at that time. As a portion of the legislative amendments that were passed in February of 1968, the so-called Millage Rollback Act, which is the statute that is before the Court for determination was enacted. This simply stated that Millage Rollback Act told to each county that regardless of whether or not the people within your county vote for you for public school operating purposes in addition to 10 mills, you must rollback to 10 mills. And when you do so, we will then guarantee you additional state funding in the amount of at least $1,000. Now, this is the statute that is under attack. Appellees contend that it denies to Florida school children an equal economic educational opportunity, which they say, is required by the Fourteenth Amendment.
Harry A. Blackmun: Mr. Miner, where does the state as such get its funds to make up $1,000 you referred to? Does Florida have an income tax?
Charles E. Miner, Jr.: No sir.
Potter Stewart: They haven’t heard of this tax?
Charles E. Miner, Jr.: The sources of revenue -- no sir. The sources of revenue are the sales and use taxes, gasoline taxes sir. Primarily, the sales tax is a source of Florida’s revenue.
Byron R. White: Is there any share of the property tax of the state?
Charles E. Miner, Jr.: No sir. As I will expand into this argument, a portion of the property tax, a certain Millage figure, is figured into the state funding formula, but it does not come into the state as such. The Millage Rollback Act set a 10-mill cap. In effect, telling the counties you will not levy an excess of 10 mills if you want to participate in minimum foundation funding program.
Potter Stewart: Is that word cap, because I notice that’s a maximum it means, doesn’t it?
Charles E. Miner, Jr.: Yes sir a max -- well, there were certain exceptions to the 10 mill --
Potter Stewart: Yes.
Charles E. Miner, Jr.: But in maximum of 10 mills.
Potter Stewart: For school buses and for what new --
Charles E. Miner, Jr.: Capital outlay.
Potter Stewart: Yes, but what does the word cap mean, as I find it throughout the briefs and I -- where does that word cap mean?
Charles E. Miner, Jr.: The 10-mill limitation. It’s popularly referred to in Florida or unpopular in some circles as a cap.
Potter Stewart: Meaning?
Charles E. Miner, Jr.: A maximum of 10 mills.
Potter Stewart: Cap.
Charles E. Miner, Jr.: Yes sir.
Potter Stewart: I see.
Harry A. Blackmun: Mr. Miner, there’s a lot of talking to briefs too about counties taxing themselves. The voters voting to tax themselves. I suppose what it really means, translated is, that it’s taxing their property there.
Charles E. Miner, Jr.: Yes.
Harry A. Blackmun: Now it will be corporate property?
Charles E. Miner, Jr.: No that is real ad valorem, real property.
Harry A. Blackmun: Real property?
Charles E. Miner, Jr.: Yes sir. Real and tangible personal property.
Harry A. Blackmun: Which might be owned by nonvoting corporations?
Charles E. Miner, Jr.: That’s right, it’s voted -- that’s owned by individual citizens. It’s just the real property and the -- or rather the tangible personal property in a given county.
Harry A. Blackmun: So it’s a bit of a euphemism to say that the voters vote to tax themselves in terms?
Charles E. Miner, Jr.: Yes. We are taxing the property within the county.
Potter Stewart: Nonexempt, real and tangible personal?
Charles E. Miner, Jr.: Sir?
Potter Stewart: The nonexempt property.
Charles E. Miner, Jr.: Yes, the nonexempt property. We have a --
Potter Stewart: (Voice Overlap) and that you say personal property also?
Charles E. Miner, Jr.: Well -- we -- there’s a constitutional limitation on the amount of personal property that can be taxed, constitution limit. And Florida has a $5,000 homestead exemption. So that homestead exemption, that $5,000, comes out the top.
Harry A. Blackmun: But for the personal staff, could Florida remove constitutionally the county power to tax, do you think, and take it onto it because --
Charles E. Miner, Jr.: Yes sir. I am of opinion that they could Your Honor. That they could -- since it grants the taxing power through its legislature them I’m of the opinion that it can identify sources that can be utilized for public school financing and we, in Florida, in fact, do so. The public schools in Florida are financed as a partnership between the state and the county. The argument made by appellees that it, the operation of the Millage Rollback, Act discriminates against the school children in Florida’s property poor counties, i.e. property poor in relation to their student numbers, would have great appeal if the public schools in Florida were financed solely from local ad valorem taxes, but that is not the case. What this 10-mill cap serves to do, or the 10-mill maximum limitations serves to do, is to narrow the gap that has historically existed in Florida. An example, Glades County Florida, 1-mill of tax applied to the assessment rules, Glades County will raise $89.00 and some cents per student. And Gadsden County, Florida, one of Florida’s property poor counties, it will only raise $8.21. In our brief, we have suggested that to unleash, as it were, the taxing power of the wealthier school districts would be as to magnify the very inequities that the plaintiffs or rather the appellee suggest that that exist. So, Florida has, for some years, realized that we could not forever rely on the property tax within a given county. We had to do something at the state level to infuse more state dollars into education, public education.
Potter Stewart: Because -- basically because of the wide disparities among the counties of wealth.
Charles E. Miner, Jr.: The socio -- actually the socioeconomic fact that some counties are poor in relation to their student numbers and others are rich. Glades County, the small county that I’ve mentioned, has 844 students. Dade County, on the other hand, has thousand and thousands of students. And this --
Byron R. White: Was the -- was proceeding in the District Court below just a common place in the pleadings?
Charles E. Miner, Jr.: Yes sir, a summary judgment.
Byron R. White: No affidavits or --
Charles E. Miner, Jr.: There were two or three affidavits submitted at that time Your Honor.
Byron R. White: Do you think this is sort of a presentation at the Three-Judge Court?
Charles E. Miner, Jr.: No sir, I did not -- At that time I was not representing the State Board of Education. It was handled by --
Byron R. White: And the rest of the table, 11 to 13 I believe (Inaudible) ?
Charles E. Miner, Jr.: No sir, it was not.
Byron R. White: How does the Florida --
Charles E. Miner, Jr.: This was included Your Honor, because these facts at the time were not available to the --
Byron R. White: These are very relevant and significant.
Charles E. Miner, Jr.: Yes sir, they were very relevant and significant --
Byron R. White: The argument you’re making, does that made up of the exact figures.
Charles E. Miner, Jr.: Yes. Yes it could be made.
Byron R. White: You said what purpose of the legislature was.
Charles E. Miner, Jr.: Yes sir.
Byron R. White: And what the consequences would be.
Charles E. Miner, Jr.: Yes sir.
Byron R. White: Was it?
Charles E. Miner, Jr.: I could not answer that Your Honor, because as I say was -- I did not represent the State Board of Education at that time. If the Millage Rollback Act is considered in context with other of the legislative enactments, the very reversed proposition that, as asserted by appellees, is the case. It protects the school children in Florida’s property poor counties by bringing -- by narrowing or bridging the gap that presently exists. Appellees suggest that we might -- one way that we might finance our public education is to give each student in each county a given amount of dollars. In the reply brief that was filed in this case, we suggested that that sum be $400, and as they are requesting, the Millage Rollback Act --
Byron R. White: Per pupil?
Charles E. Miner, Jr.: Per pupil, yes sir.
Thurgood Marshall: Who is to give it, the state?
Charles E. Miner, Jr.: Pardon me sir?
Thurgood Marshall: Who is to give the $400?
Charles E. Miner, Jr.: The $400.00 will come from the state. The Millage Limitation, the maximum -- or the cap, will be eliminated if the release sought by appellees is afforded.
Thurgood Marshall: You mean you give $400 to Miami Beach?
Charles E. Miner, Jr.: That this is only the state source. We are going to eliminate --
Thurgood Marshall: I mean, you would give it, you give the same amount to Miami Beach you’d give to poorest county in Florida?
Charles E. Miner, Jr.: No sir. This is what the appellees suggest that might be done and might be constitutional. So, I am taking their argument in finding out just what happened if we did this, but assuming that we would give $400.00 per pupil, to every pupil in Florida, from state source. Or -- yes, state sources, assuming then, no 10-mill cap, alright. If we did this, Florida’s richest county in terms of its student population to its assessed value or to -- yes to its assessed value would have 333% more money with which to educate its children than the -- than the father in Florida’s poorest county, Gadsden. So, the cap was simply a transitional equalizing device that was placed on local tax authority until such time. And until -- and it will be removed. It has been repealed. This very statute has been repealed effective July 1, 1974. At which time in the wisdom of the legislature, we will have increased state support to the basic funding unit of public education that is the instructional unit. We will have increased it by 50% above what it is today. And --
Byron R. White: Do you think that it would remove any temptation over tax properties?
Charles E. Miner, Jr.: Well, I think yes Your Honor that the voters are going to take care of that by themselves with regard to voting additional Millage. We don’t feel that there would be any necessity for the cap at that time, because we will have funneled in such a great proportion of state monies that it would not be necessary to levy any substantial --
Byron R. White: What consequence the mill limit was to redistribute the burden --
Charles E. Miner, Jr.: Yes sir.
Byron R. White: -- for -- even if it didn’t reduce the amount of per pupil expenditures below an acceptable figure. Even such to do that, it did redistribute the burden of dividing the money.
Charles E. Miner, Jr.: That’s right. The state has recognized its burden under --
Byron R. White: Well, I know, but in terms of the -- the state doesn’t have any money except what it gets from other people.
Charles E. Miner, Jr.: True.
Byron R. White: And so they redistributed the burden.
Charles E. Miner, Jr.: Right.
William J. Brennan, Jr.: The expenditures and included from, to some extent, property tax to other source of the state.
Charles E. Miner, Jr.: That’s right sir.
Byron R. White: Any of the property holders to the people who take the other states.
Charles E. Miner, Jr.: That’s right.
Byron R. White: And then that I gather is that the poor counties didn’t have that much, that was you position, the contribution in taxes from other sources, which enables that to poor counties to give a better quality education when they did it.
Charles E. Miner, Jr.: That’s right.
Byron R. White: You might have to rely primarily on the --
Charles E. Miner, Jr.: On local sources.
Byron R. White: Personal property taxes.
Charles E. Miner, Jr.: Yes sir. Instead of depending primarily on ad valorem tax, local property taxes, they now get in taxes that are raised by use taxes, or gasoline tax or sales tax. The sources of taxes is somewhat --
William J. Brennan, Jr.: And might as far be two years to 1974 (Inaudible)?
Charles E. Miner, Jr.: Because at the same time the Millage Rollback Act was enacted, there was a pledge in the same provision that farther would guarantee, at least for that particular year, an additional $1,000 in state sources. Now, this Act was further amended in 1970 to provide that for the next four years, ending and -- at the end of fiscal year in 1974 that Florida would infuse each year an additional $1,100 into each instruction unit. So that at that time --
William J. Brennan, Jr.: And it raised that much from property taxes.
Charles E. Miner, Jr.: Yes sir. Still the sales and use taxes.
William J. Brennan, Jr.: And you have the kind of authority?
Charles E. Miner, Jr.: No sir, these are projections.
William J. Brennan, Jr.: These are the --
Charles E. Miner, Jr.: Yes sir, based on --
William J. Brennan, Jr.: part of same preference?
Charles E. Miner, Jr.: Right. So by that time, the instructional unit, which is the basic unit to financing in Florida, will have achieved the worth of $14,100 per unit. It is presently $9,700 per unit. And at that time, we feel that the state will have acquitted itself of its responsibility to as nearly equalize as possible economic education opportunity for all of its --
William J. Brennan, Jr.: Now, with the instructional unit, is that a statewide conference?
Charles E. Miner, Jr.: Yes sir. An instruction on --
William J. Brennan, Jr.: Authorize that at some point?
Charles E. Miner, Jr.: Yes sir. A statutory formula contained in the minimum foundation funding program body of statutes.
William J. Brennan, Jr.: And this is supposed to be the amount required in order to provide statewide education of the same quality throughout the state?
Charles E. Miner, Jr.: Yes sir. An educational unit, if Your Honor will permit, an educational unit, a typical educational unit in Florida, is one teacher and 27 pupils in the educational situation. Now, that is the typical. Now, the value of a given education or rather unit of identified need or an instructional unit, it does vary. For instance, an exceptional children in the Florida school for the deaf and the blind. An instructional, a typical instruction unit is one teacher in five pupils. So -- and the value varies depending upon the time in rates so to speak of the teacher who is teaching the unit, but on the average, the typical unit is worth presently $9,700. Those units are distributed throughout Florida on an equal basis. There is no -- depending on the number of students. You divide the number of students by 27 and put a teacher with them and that is an instructional unit.
Byron R. White: I still have some trouble and wondering why you needed the typical limit, because you’re going to go away with it, because you wouldn’t need this as soon as they --
Charles E. Miner, Jr.: To the -- Yes sir. To the extent that --
Byron R. White: I don’t know why you get the 10-mill limit on during the transition period, if you could let that off, still build up state aid and local governments with the tax income?
Charles E. Miner, Jr.: In answer to direct response sir, I would suggest that there were -- the reason that it was put on there to begin with, was as the result of an overview that there had to be afforded to the tax payers in some of Florida’s counties ad valorem tax relief.
Byron R. White: Before they can put up the limit taxes, they are going to be assessed by the assessment board.
Charles E. Miner, Jr.: Yes sir. I would say in all, honestly this was -- this was a determination, but that was not the primary determination as far as the cap was concerned. We had long been concerned in Florida with the fact that some counties could raise and could infuse local funds into their system greatly in excess of the ability of other counties to do the same thing. And while we were attempting to equalize, equalize education -- economic educational opportunity, it was felt that a cap would be the prudent thing. Now, to take the cap away --
Byron R. White: You didn’t need to limit the richer counties of 10 mills or the poorer counties of 10 mills in Florida to bring up the poorer counties to, at this level?
Charles E. Miner, Jr.: If I may sir go back to one point and then perhaps I can respond more fully to your query. The way that we arrive at how much money is going to be spent in the Florida public schools each year, is done statutorily. But identified units of need are first compiled. That gives us a figure of how much education in Florida is going to cost us this year. The states are required, as part of what we call local effort, it’s their local effort to levy at least for this year four mills. It’s either three or four this year. But whatever that amount of money will raise on the tax role of that individual county is subtracted from the additive, the units of need. And the remainder there is what the state will be required to put into that particular county. As a part of the 1970 Equalization Act, all counties are -- or rather it was mandated by the legislature that each county -- the Auditor General of Florida would conduct a so-called racial study to find out what the assessment practices were in the several states.
William J. Brennan, Jr.: You mean the 20% in some places?
Charles E. Miner, Jr.: Yes sir.
William J. Brennan, Jr.: A 100 or 150 of it?
Charles E. Miner, Jr.: Yes sir.
William J. Brennan, Jr.: Where is it?
Charles E. Miner, Jr.: The counties. The counties, there has always historically in Florida been wide variation in assessment practices. I’m certain it’s not unusual in Florida. But there was -- this was also at the time the Millage Rollback Act was -- or at the following year. This review was mandated and in attempt to find out who was assessing fairly and who was not assessing fairly, because we had traditionally, we had traditionally rewarded those counties for bad assessment practices by given them additional state monies.
William J. Brennan, Jr.: Counsel, I think -- would this be mean by and large, education primarily, state operation on the county or throughout?
Charles E. Miner, Jr.: Yes Your Honor. That is the direction that we are moving in Florida as --
William J. Brennan, Jr.: Is there anything that you have to make this limitation in order to let people -- get counties to give up their autonomy in the education, I mean with political decisions?
Charles E. Miner, Jr.: No sir I don’t -- I think it wasn’t part of political decision. I think it was a decision that was made as a result of what we saw could happen to the public schools in Florida with great dissatisfaction among our parents and among our teachers. And it was this sad occurrence that focused the attention on the need for additional state participation in the funding process.
Thurgood Marshall: Mr. Miner, do I understand you correctly that the unit consists of one teacher and 27 students?
Charles E. Miner, Jr.: That is the typical instruction unit.
Thurgood Marshall: I would assume in Florida, some classes with more than 27 students.
Charles E. Miner, Jr.: I beg your pardon sir?
Thurgood Marshall: I would assume that in Florida there are some classes with more than 27 students.
Charles E. Miner, Jr.: Yes there are, sir.
Thurgood Marshall: What happens there on allotted money?
Charles E. Miner, Jr.: In terms to the fact that there are some classes with -- in addition to 27 pupils. There are some --
Thurgood Marshall: Most of them are more than 27.
Charles E. Miner, Jr.: Yes, I would say, but then there are large number of instructional units that have less than 27, the exceptional children etcetera. This is simply a state balance, a state average, this is a starting point.
Thurgood Marshall: Well in the wealthiest county, which is the wealthiest county?
Charles E. Miner, Jr.: Glades, in terms of its pupil population.
Thurgood Marshall: Which one?
Charles E. Miner, Jr.: Glades County.
Thurgood Marshall: Well, I’m talking about which county has the most taxable, tangible and real property.
Charles E. Miner, Jr.: I would say Dade County.
Thurgood Marshall: I would think so.
Charles E. Miner, Jr.: Yes sir.
Thurgood Marshall: Does Dade County have more money for schools per pupil than another county in Florida?
Charles E. Miner, Jr.: Oh yes sir.
Thurgood Marshall: What I’m trying to get here is that a state for what it’s worth that it is true that in Florida, as in every state I know of, there are some counties that spend more on education for children than other counties.
Charles E. Miner, Jr.: That’s true.
Thurgood Marshall: Isn’t that true?
Charles E. Miner, Jr.: That’s true.
Thurgood Marshall: That’s inevitable.
Charles E. Miner, Jr.: I think that that is inevitable.
Thurgood Marshall: And your equalization point, which is just going to affect, is state’s effort to equalize that.
Charles E. Miner, Jr.: To equalize that money.
Thurgood Marshall: And to break down the disparity.
Charles E. Miner, Jr.: Insofar as it is possible to do so.
Thurgood Marshall: From the state; from the state itself.
Charles E. Miner, Jr.: The -- and in terms of the total funding of education, we are trying to provide each child with its nearly as equal economic education as possible. But in direct response to your question, in 1969 and 1970, in Dade County, the average per pupil expenditure was $823.79, the state average was $728.00. So we recognize that it does cost additional money problems, county to county and the states -- rather from county to county within the State of Florida that it doesn’t cost as much perhaps to educate a child in Bradford County as it does in Dade County.
Warren E. Burger: Well, this depends on geographical factors, the extensive travel and all of that sort of stuff then.
Charles E. Miner, Jr.: That’s right, the transportation factor, the number of students to be transported. Obviously, the number of students within the county, the number of counties that have exceptional children programs. All of the counties in Florida do not have those.
Warren E. Burger: They will tend to be in the larger centers of population. Won’t they?
Charles E. Miner, Jr.: Well, and also there are the impacted areas that are deriving funds on the public law 874 where they have large military installation. Actually in Florida, we are now spending about 56 -- or rather the state is funding 56% to 57% of the total cost of public education. The counties are only funding 41% and the Federal Government perhaps 2% or 3%.
Harry A. Blackmun: Mr. Miner, let me be sure of one thing that Florida isn’t aiming to the point where there will be no county contribution to the Board of Education.
Charles E. Miner, Jr.: No sir. Now the law is at presently reached Mr. Justice is that for the next ensuing fiscal year, there will be a 4-mill required effort on the part of the counties. The next year five, the next year six, the next year seven and all years thereafter. Each county will be expected to raise at least seven mills and that seven mills will be figured into the state funding formulas which is -- it is the equalizing funding point but each county will always be expected to maintain or to levy mills for school purposes.
William J. Brennan, Jr.: And (Inaudible) which is also an equalization to set mill and on a thousand dollars for the county --
Charles E. Miner, Jr.: Yes sir. That is correct.
William J. Brennan, Jr.: -- to realize the same amount of seven mills on a thousand dollars.
Charles E. Miner, Jr.: That’s right. To equalize of the impact of tax mill per mill levy. The impact -- the tax impact per mill levy.
Byron R. White: And after the 10-mill limit goes off, the local, all those counties could --
Charles E. Miner, Jr.: They can do what they will because at that time, we will have reached the goal that we have set for ourselves.
Byron R. White: They have raised their -- to the extent they have raised their mill levy on themselves.
Charles E. Miner, Jr.: That is -- can go --
Byron R. White: Amount of dollars -- amount of dollars state aid had reduced.
Charles E. Miner, Jr.: No. You see, that is the only -- they’re only required to levy seven mills but they can levy under the law of ten mills.
William J. Brennan, Jr.: Yes but if they do, they don’t --
Charles E. Miner, Jr.: They don’t lose anything because they do. That is money that we call the fact. They can pour that back into the frills of the system if they’d like, but they are not required to levy anything in addition up to ten mills. If the voters vote additional millage and they want to go up to 15 mills for the frills, they can do so. But this --
William J. Brennan, Jr.: Now I think this one offers the summary judgment to Florida.
Charles E. Miner, Jr.: Yes sir.
William J. Brennan, Jr.: I think you told us Mr. Miner that none of the things you were arguing today in this materially brief apparently submitted to the District Court, is that right?
Charles E. Miner, Jr.: No sir.
William J. Brennan, Jr.: Well, I’m just wondering if it is right.
Charles E. Miner, Jr.: Pardon me?
William J. Brennan, Jr.: Is that right, this was not submitted?
Charles E. Miner, Jr.: I say -- I could not say exactly what was submitted to the State Court, Your Honor.
William J. Brennan, Jr.: Well, what exactly is in the record?
Charles E. Miner, Jr.: Pardon me?
William J. Brennan, Jr.: We already have the record, isn’t it?
Charles E. Miner, Jr.: Yes sir, you have the entire record.
William J. Brennan, Jr.: Well, my question might be, is this question in the light that you put of course that we are trying to decide here or rather are just sentenced back that the summary judgment was inappropriate (Inaudible)
Charles E. Miner, Jr.: There is also, in answer to your question sir, there is also in our brief, in the appellants’ brief, a prayer for abstention.
Thurgood Marshall: For abstention.
Charles E. Miner, Jr.: Yes sir, because there is a case testing the validity of this particular statute, this Millage Rollback Act.
William J. Brennan, Jr.: Well if they can, why should we direct that, this ought -- if summary judgment was inappropriate, this ought to go back to be redone by the District Court, shouldn’t that include in the question of abstention?
Charles E. Miner, Jr.: Yes sir. I was going to say in conclusion of my argument, I was going to refer the Court to the argument that we had made for abstention. I wanted to get this much as the merits as I could and I have nothing further to add to the argument that we have already made for abstention, except to say that the case that is testing the validity of this vis-à-vis to Florida Constitution and Florida statutes is still a viable case. It has not been dismissed although no action has been taken under it since November I think.
William J. Brennan, Jr.: There are different parties?
Charles E. Miner, Jr.: Pardon me. There are different parties, yes sir. The questions are precisely -- almost precisely the same.
Harry A. Blackmun: Are you counsel in that case?
Charles E. Miner, Jr.: No sir, I’m not.
Harry A. Blackmun: But the case has been dead, it hasn’t moved along.
Charles E. Miner, Jr.: It hasn’t moved along, yet it is -- it has not been dismissed for lack of prosecution. Now, the reason why it has not moved along, I could not say.
Harry A. Blackmun: Where is it? In the Florida Trial Court?
Charles E. Miner, Jr.: Yes sir, in the Circuit Court for Leon County.
Harry A. Blackmun: Maybe the litigants there are waiting on with this case. There is a possibility, isn’t it?
Charles E. Miner, Jr.: Pardon me sir?
Harry A. Blackmun: That’s a possibility, isn’t it?
Charles E. Miner, Jr.: Yes, it is a possibility. Thank you Your Honor.
Harry A. Blackmun: Very well.
Charles E. Miner, Jr.: If I have anytime available, I would like to have it for rebuttal.
Harry A. Blackmun: Fine. Would you prefer not to divide your argument or would you -- is it acceptable to open now?
Charles E. Miner, Jr.: As the Court wishes, Your Honor.
Harry A. Blackmun: Then we may open it.
Hershel Shanks: Mr. Chief Justice and may it please the Court. It’s true Mr. Justice Brennan that in the reply brief in this Court, the appellants have I think raised a new justification for the Millage Rollback Act. However, we feel that we’re prepared to meet that here and that it’s not necessary to stand -- send the case back. This is essentially a statistical case and certain things are necessarily so. The argument that they make here for the first time in their reply brief, I think puts the best light on the Millage Rollback Act that can be put on it. Previously, it appeared that the Millage Rollback Act had been passed as a basis to certain powerful property interests as a tradeoff, so that they would support legislation increasing state funding of education. And our argument was that a wealth discrimination, a limitation that discriminated on the basis of wealth was an unconstitutional price to pay for the increased state funding.
Potter Stewart: Mr. Shanks, who were your -- who were the plaintiffs in this case?
Hershel Shanks: They are freeholders, parents and students from 16 counties who have been adversely affected by the Millage Rollback Act.
Potter Stewart: 16 counties and how they’ve been adversely affected?
Hershel Shanks: Prior to the Millage Rollback Act, they had voted to tax themselves, their properties --
Potter Stewart: Tax themselves and their fellow taxpayers.
Hershel Shanks: That’s correct. At a higher rate than is allowed in the Millage Rollback Act, so that when the -- this was a two-year authorization. All that was needed was the vote of a school board to assess and levy.
Potter Stewart: All of the vote, the popular vote then was to authorize the school board to assess and elect then levy up to a certain --
Hershel Shanks: That’s correct.
Potter Stewart: And your clients -- the plaintiffs from relevantly rich counties or relevantly poor counties?
Hershel Shanks: Well, I think that they -- on the whole, they’re from relatively poor counties, but I think it extends the question as to whether or not they go above the 10-mill limit. It depends not only on how poor they are, how rich they are but also on what kind of an effort they want to make. And if they’re poor, they have to make a greater effort, but sometimes, some of the middle range counties maybe willing to make more of an effort too. But these counties all did tax themselves at a higher rate before fell back as they were required to do by the Millage Rollback Act and in one case, the school board said it couldn’t produce a budget with the ten mills and --
Potter Stewart: That was the Broward County, wasn’t it?
Hershel Shanks: That’s correct, yes sir.
Potter Stewart: And isn’t that quite a prosperous county, quite a rich county?
Hershel Shanks: Personally I’m just not sure.
Potter Stewart: You know which -- which municipalities are in Broward County?
Hershel Shanks: No, I don’t Your Honor.
Potter Stewart: Fort Lauderdale, isn’t it?
Hershel Shanks: I’m just not sure of the locations of Broward County.
Potter Stewart: And perhaps Saint Petersburg? Pinellas at Saint Petersburg. This is Fort Lauderdale?
Hershel Shanks: Yes sir.
Potter Stewart: Hollywood, Florida.
Hershel Shanks: But our question -- our point is really a relative one. A --
Potter Stewart: How are you -- I was wondering how your -- how the plaintiffs are injured in terms of the Equal Protection Clause?
Hershel Shanks: Well, they are prevented as -- they are really asserting a right of a county in the same way as in Gray v. Sanders, where the disadvantaged voters were asserting the right of the county. These people come from the counties which have voted higher taxes and I think it’s a fair assumption not on the case of Broward County but in the case of other counties where they have been collecting higher taxes. And then they fall back and they don’t fall back to let’s say nine-and-a-half or nine, they fall back right to that limit. And I think it’s a fair assumption that when you have a higher tax rate that falls back just to the limit, immediately after the limit is opposed -- imposed that this limitation is an effective limitation on what they would otherwise be doing.
Potter Stewart: I just wondered, I had a little quite a good deal of trouble conceptually in seeing an equal protection injury to the plaintiffs here when what they complain of is the action of the state in making every county equal.
Hershel Shanks: No, that’s not our argument.
Potter Stewart: Imposing a Millage Rollback on every county to ten mills.
Hershel Shanks: That’s correct and our --
Potter Stewart: And let’s say -- your people say that denies you equal protection.
Hershel Shanks: That’s correct. Our basic position is that a --
Speaker: You mean denying them the right to tax themselves more than somebody else?
Hershel Shanks: That’s correct.
Speaker: Denies an equal protection.
Hershel Shanks: That’s correct Your Honor.
Speaker: They want to be taxed or that the state says they can’t, is that it?
Hershel Shanks: I’m sorry, Your Honor.
Speaker: I understand you to say that this people want to be taxed higher then the state will let them be taxed.
Hershel Shanks: That’s precisely so.
Speaker: Did it for themselves.
Hershel Shanks: That’s correct. In other words, they’re willing to -- I think if we look at it as tax authorization that the state is actually giving. And if they give the rich man or the rich county more than the poor county, then that is denial of equal protection. And our position is that a flat rate limitation that is ten mills does operate unequally, because in the rich county, it authorizes or gives to the counties an authorization to tax themselves to the extent of $750 a pupil whereas in the poorer counties, it’s limited to $50 a pupil.
Thurgood Marshall: Well, regardless of what the taxes are, would the child in the poor county have an equal protection argument in consideration with the child in the Palm Beach?
Hershel Shanks: That raises a very important point, Your Honor. There are two elements of disparity which I think conceptually it’s important to keep in mind. Some of the disparity between the -- per child in Miami Beach and the child in Panhandle result in the fact that the -- that the child’s parents or the taxpayers in Palm Beach or Miami Beach can afford more. And this case is not raising squarely that issue. That issue is raised in (Inaudible) that we discussed in our brief. But the other kind of unequal treatment is where --
Thurgood Marshall: Do you know of any state in the union where all of the schools are equal?
Hershel Shanks: No I don’t You Honor and I -- and we’re not contending in this case but that’s what must be done. We are simply asking for the same -- we’re not even opposing a limitation. We are just opposing an unequal limitation, so that across the board limitations -- we are quite -- we believe that’s constitutional.
Warren E. Burger: We’ll resume in the morning, Mr. Shanks.
Hershel Shanks: Thank you very much.